Citation Nr: 0704886	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-00 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether a rating decision of February 1997 that denied 
entitlement to a higher level of special monthly compensation 
based on the need for aid and attendance of another person 
under 38 U.S.C.A. § 1114(r)(2) for accrued benefits purposes 
was based on clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from April 1967to January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  In that rating decision, the RO determined there 
was no clear and unmistakable error (CUE) in its 
February 1997 rating decision in which it denied entitlement 
to a higher level of special monthly compensation (SMC) for 
the veteran based on the need for aid and attendance of 
another person under 38 U.S.C. § 1114(r)(2) for accrued 
benefits purposes.  The appellant's disagreement with the 
June 2004 rating decision led to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in April 1996.  At the time of his death, 
service connection was in effect for multiple sclerosis (MS) 
with the following ratings:  loss of use of both feet, rated 
as 100 percent disabling; loss of bowel control, rated as 
100 percent disabling; loss of use of both buttocks, rated as 
50 percent disabling; bladder sphincter dysfunction, rated as 
60 percent disabling; weakness of the right upper extremity, 
rated as 20 percent disabling; weakness of the left upper 
extremity, rated as 20 percent disabling; nystagmus, rated as 
10 percent disabling; bilateral hearing loss, rated as 
10 percent disabling; and cognitive impairment, rated as 
10 percent disabling.  He was entitled to SMC on various 
bases, including based on the need for regular aid and 
attendance under the provisions of 38 U.S.C.A. § 1114(r)(1).  
In statement received at the RO in November 1991, the veteran 
filed a claim for an increased rating stating that his 
condition had worsened and he felt that a higher rating was 
warranted.  At the time of his death, the veteran had pending 
the claim of entitlement to a higher rate of SMC under the 
provisions of 38 U.S.C.A. § 1114(r)(2).  

In April 1996, the appellant filed a claim for service 
connection for the cause of the veteran's death and stated 
that she wished to continue the appeal for (r)(2) benefits 
for accrued benefits purposes.  Thereafter, the RO granted 
service connection for the cause of the veteran's death.  In 
a rating decision dated in February 1997, the RO denied a 
higher level of special monthly compensation based on the 
need for aid and attendance of another person under 
38 U.S.C.A. § 1114(r)(2) for accrued benefits purposes.  In a 
letter dated in April 1997, the RO informed the appellant of 
its decision and gave her notice of her appellate rights.  
The appellant did not file a notice of disagreement, and the 
February 1997 RO decision became final.  38 U.S.C.A. § 7105 
(West 1991).  

The appellant has requested that her claim for accrued 
benefits be reopened and allowed under 38 C.F.R. § 3.105(a).  
Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of degree of disability, will be accepted as 
correct in the absence of CUE.  In order for a claim of CUE 
to be valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 
25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  

In Russell, 3 Vet. App. at 314, the United States Court of 
Appeals for Veterans Claims (Court) stated that a 
determination that there was a "clear and unmistakable 
error" must be based on the record and the law that existed 
at the time of the prior AOJ [agency of original 
jurisdiction] decision.  The Court in Russell held that VA's 
failure to consider relevant evidence that was in the record 
before it at the time of the prior decision might constitute 
clear and unmistakable error, if the failure affected the 
outcome of the claim.  Id. at 319-20.  In Bell v. Derwinski, 
2 Vet. App. 611 (1992), the Court held that medical records 
in VA's possession at the time VA adjudicators render a 
decision on a claim will be considered to be evidence in the 
record before the adjudicators at the time of the decision, 
regardless of whether such records were actually before the 
adjudicators at the time of the decision.  Further, in 
Damrel, the Court indicated that the constructive notice rule 
of Bell may be applicable in determining the content of the 
record that was before an AOJ in a prior final determination 
for purposes of CUE determinations under 38 C.F.R. 
§ 3.105(a).  Also, in VAOPGCPREC 12-95, the VA General 
Counsel held that with respect to final AOJ decisions 
rendered on or after July 21, 1992, (the date of the Court's 
decision in Bell) an AOJ's failure to consider records that 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error if such failure affected the 
outcome of the claim.  

Review of the record shows that prior to the February 1997 
rating decision in which the RO denied her accrued benefits 
claim, the appellant listed the location and approximate 
dates the veteran had received medical care from August 1991 
to the time of his death in April 1996.  The Board has 
reviewed the entire claims file and has determined that not 
all VA medical records identified by the appellant are 
currently in the claims file, and the Board therefore assumes 
that they were not before the RO at the time of its 
February 1997 decision.  As those records were potentially 
relevant to the RO's decision regarding the appellant's 
accrued benefits claim and were constructively of record at 
the time, they must be obtained in order to properly 
adjudicate the CUE claim now before the Board.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all VA medical records, including 
but not limited to, outpatient records, 
consultation reports, hospital summaries, 
and hospital records, for the veteran for 
the following dates and locations:  
	January 1992-July 1992 VA Medical 
Center (VAMC) Fresno, California;
	January 1992-July 1992 VAMC Palo 
Alto, California;
	July 1992-November 1993 VAMC 
Portland, Oregon; and
	November 1993-July 1994 VA Clinic, 
William Beaumont Army Medical Center, El 
Paso, Texas.  

All action to obtain the records should 
be documented fully in the claims file.  

2.  Thereafter, with consideration of all 
evidence of record at the time of the 
veteran's death, including VA medical 
records that were constructively in the 
file but not before adjudicators at the 
time of the February 1997 rating 
decision, readjudicate the claim on 
appeal, that is, whether the rating 
decision of February 1997 that denied 
entitlement to a higher level of special 
monthly compensation based on the need 
for aid and attendance of another person 
under 38 U.S.C.A. § 1114(r)(2) for 
accrued benefits purposes was based on 
clear and unmistakable error.  This 
should include a determination as to 
whether the failure of the RO to consider 
records constructively in the file as of 
the time of the February 1997 decision 
affected the outcome of the claim 
adjudicated at that time.  

3.  If the benefit sought on appeal 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and her 
representative an opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the outcome of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appeasable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

